 aIn the Matter of ELYRIA MANUFACTURING CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,A. F. OF L.Case No. 8-R-1288.-Decided November 16, 1943Mr. Richard A. Stith, Mr. H. P. Bembover,andMr. B. I. Ah2e-mather,of Elyria, Ohio, for the Company.Mr. D. C. Brown,of Akron, Ohio, andMr. Alva Kemp,of Elyria,Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly,filed by International Association of Machinists,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofElyriaManufacturing Corporation, Elyria, Ohio, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Arthur Stark, Trial Ex-aminer.Said hearing was held at Elyria, Ohio, on November 3, 1943.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYElyria Manufacturing Corporation is an Ohio corporation operat-ing a plant at Elyria, Ohio, where it is engaged in the manufactureof special screw machine products.During 1942 the Company pur-53 N. L. R. B., No. 118.658 ELYRIA MANUFACTURING CORPORATION659chased raw materials valued at about $180,000, a substantial portionof which was shipped to it from points outside the State of Ohio.During the same period the Company manufactured products valuedabout $526,000, approximately 23 percent of which was shipped topoints outside the State of Ohio.The Company admits that it is en-gaged in commerce within the meaning of the National Labor Re-lations Act.H. THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 20, 1943, the Union requested the Company to recog-nize it as exclusive collective bargaining representative of the Com-pany's employees.The Company, refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate:We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingoffice employees, guards, and all supervisory employees with authorityto hire, promote, discipline, discharge, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees within the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.IThe Field Examiner reported that the Union presented 48 dues books bearing thenames of personswho appear on the Company's pay roll of October 11, 1943There areapproximately70 emp'oyeesin the appropriate unit. 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDiREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Elyria Manufac-turing Corporation, Elyria, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who'were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid o$ and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding -any who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Asso-ciation ofMachinists, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.